Citation Nr: 9902451	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-30 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable evaluation for radiation 
proctitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from February 1946 to February 
1952 and from August 1956 to August 1972.  This matter came 
before the Board of Veterans' Appeals (hereinafter "the 
Board") on appeal from a May 1997 rating decision of the 
Columbia, South Carolina Regional Office (hereinafter the 
RO) which, in pertinent part, granted service connection 
for radiation proctitis and assigned a noncompensable 
disability evaluation.  The veteran has been represented 
throughout this appeal by the Disabled American Veterans.  

The Board observes that at the September 1998 hearing before 
a member of the Board, the accredited representative advanced 
contentions on appeal which the Board has construed as a 
claim for entitlement to service connection for a bladder 
disorder secondary to his service-connected prostate cancer.  
As such issue has neither been properly developed nor 
certified for review on appeal, it is referred to the RO for 
appropriate action.  


REMAND

The veteran asserts on appeal that he is entitled to a 
compensable disability evaluation for his service-connected 
radiation proctitis.  In reviewing the record, the Board 
notes that the veteran was last afforded a Department of 
Veterans Affairs (hereinafter VA) general medical 
examination in November 1985.  At that time, the veteran 
reported that he suffered pain in the butt area when 
resting.  He also indicated that he periodically became 
incontinent and that he had pain urinating as well as 
bleeding at times.  It was observed that the veteran had been 
found to have cancer of the prostate in February 1984 and 
that he had received radiation treatment.  The examiner 
reported that the veterans bowel sounds were normal, there 
were no abdominal bruits and that there was no evidence of 
ascites.  The examiner also noted that hemorrhoids or 
stitches were not found.  The diagnoses included cancer 
of the prostate with residuals.  

The Board observes that the veteran continued to receive VA 
and private treatment for disorders, including rectal and 
urological disorders, subsequent to the November 1985 VA 
general medical examination.  An April 1997 VA treatment 
report noted that the veteran had a history of bright red 
blood from the rectum and prostate cancer and was status post 
radiation therapy in 1984.  The veteran underwent a 
colonoscopy at that time.  The examiner indicated that there 
was mildly erythematous mucosa in a patchy distribution in 
the distal rectum with no plaques, ulcers or bleeding.  The 
impression included retained liquid stool seen in the cecum, 
ascending colon and sigmoid; mild diverticulosis involving 
the sigmoid colon and descending colon; mild distal proctitis 
and internal hemorrhoids.  A later April 1997 entry noted 
that the veteran indicated that there was no more bright red 
blood of the rectum.  However, he did complain of flatulence.  
The assessment included history of radiation proctitis and 
left diverticulosis.  Further, the Board notes that an August 
1997 VA treatment entry noted that the veteran was seen with 
acute gross hematuria.  It was reported that there was a lot 
of pain when passing a scope across the veterans prostate.  
The examiner noted that the findings were consistent with 
possible radiation cystitis.  Also, an August 1998 treatment 
record related that the veteran complained of acute pain on 
urination.  

Additionally, the Board observes that at the January 1997 
hearing on appeal, the veteran testified that he suffered 
pain in his rectal area.  He also complained of bleeding both 
when urinating and from his rectum.  He stated that he 
experienced bleeding at least once a month and that he 
suffered pain almost daily.  The Board also notes that at the 
September 1998 hearing before a member of the Board, the 
veteran again indicated that he had pain in his rectum.  He 
also reported that he had suffered bleeding in his rectum as 
recently of September 1, 1998.  He reported that he was 
treated the next day.  The veteran further stated that any 
strenuous exercise would cause bleeding either from his penis 
or his rectum and that he had been told that he suffered such 
symptoms due to his radiation therapy.  The veteran also 
reported that he had nocturia six to seven times a night and 
that he suffered a burning sensation with urination.  

The Board observes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Further, when the medical evidence is inadequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Halstead v. 
Derwinski, 3 Vet.App. 213 (1992).  Given the nature of the 
veterans contentions, including his testimony as to recent 
pain and frequent bleeding of the rectum, the lack of a 
contemporaneous examination as to the veterans service-
connected radiation proctitis (to include an accurate 
assessment of the symptomatology associated with such 
disorder), and in consideration of the Courts holdings in 
Colvin and Halstead, the Board concludes that a VA 
examination would be helpful in resolving the issue raised by 
the instant appeal.  

As noted above, at the September 1998 hearing before a member 
of the Board, the veteran specifically testified that he had 
received treatment for bleeding of the rectum at the 
beginning of September 1998.  The veteran also referred to 
treatment at the Columbia, South Carolina VA Medical Center 
and at Fort Jackson.  The Board observes that treatment 
records subsequent to August 1997, except for one August 1998 
treatment entry, have neither been requested nor incorporated 
into the record.  The Board is of the view that an attempt 
should be made to obtain any available recent treatment 
records of possible pertinence to the veterans claim.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the United States Court of Veterans Appeals 
(hereinafter "the Court") in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  

2.  The RO should request that the 
veteran provide information as to the 
medical facilities at which he received 
inpatient and outpatient treatment 
pertaining to his claimed disorder, if 
applicable, from August 1997 to the 
present.  Upon receipt of the requested 
information, the RO should contact the 
identified facilities, including the 
Columbia, South Carolina VA Medical 
Center and the Moncrieff Army 
Hospital, Fort Jackson, South Carolina, 
if applicable, and request that all 
available pertinent clinical 
documentation be forwarded for 
incorporation into the record.  

3.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist(s) in order to determine the 
present nature and severity of his 
service-connected radiation proctitis.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner is 
requested to indicate, if possible, the 
actual symptomatology associated with the 
veterans service-connected radiation 
proctitis as opposed to his service-
connected prostate cancer and 
hemorrhoids.  The examiner is also 
requested to specifically address the 
criteria indicated under diagnostic code 
7323.  The claims folder must be made 
available to the examiner(s) for review 
prior to the examination.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1995) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).  

5.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, in a rating 
decision, should reconsider the issue on 
appeal giving consideration to any 
additional evidence obtained.  A 
supplemental statement of the case should 
also be prepared and issued.

6.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBAs 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When the requested action has been completed, and if his 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless he is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in remanding this case, 
it is felt that to proceed with a decision on the merits at 
this time would not withstand Court scrutiny.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
